Name: 2014/516/EU: Council Decision of 30 July 2014 appointing three Italian members and an Italian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2014-08-05

 5.8.2014 EN Official Journal of the European Union L 232/24 COUNCIL DECISION of 30 July 2014 appointing three Italian members and an Italian alternate member of the Committee of the Regions (2014/516/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the ItalianGovernment, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. On 20 June 2011, by Council Decision 2011/375/EU (3), Mr Alessandro COSIMI was appointed as member until 25 January 2015. (2) Three members' seats have become vacant following the end of the terms of office of Mr Alessandro COSIMI, Mr Vito SANTARSIERO and Mr Roberto PELLA. An alternate member's seat has become vacant following the end of the term of office of Mr Francesco CHIUCCHIURLOTTO, HAS ADOPTED THIS DECISION: Article 1 The followingare hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Ignazio MARINO, Sindaco del Comune di Roma  Ms Micaela FANELLI, Sindaco del Comune di Riccia (CB)  Mr Roberto PELLA, Sindaco del Comune di Valdengo (BI) (change of mandate) and (b) as alternate member:  Mr Francesco CHIUCCHIURLOTTO, Assessore del Comune di Ascrea (RI) (change of mandate). Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 30 July 2014. For the Council The President S. GOZI (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11. (3) OJ L 168, 28.6.2011, p. 10.